UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 NOTIFICATION OF REDEMPTION OF SECURITIES PURSUANT TO RULE 23c-2 UNDER THE INVESTMENT COMPANY ACT OF 1940 Investment Company Act File No.811-21458 MAN-GLENWOOD LEXINGTON TEI, LLC (the “Fund”) Name of Registrant 123 N. Wacker Drive, 28th Floor Chicago, IL60606 Address of Principal Executive Office The undersigned registered closed-end investment company hereby notifies the Securities and Exchange Commission that it intends to redeem securities of which it is the issuer as set forth below and in accordance with the requirements of Rule23c-2 under the Investment Company Act of 1940 (the “Act”). (1)Title of class of securities to be redeemed: Units of Limited Liability Company Interests (the “Units”) (2)Date on which the securities are to be redeemed: January 31, 2011 (3)Applicable provisions of the governing instrument pursuant to which the securities are to be redeemed: ArticleIV, Section4.4(c)(6) of the Limited Liability Company Agreement sets forth that the Fund may repurchase Units of a Member or any person acquiring Units from or through a Member in the event that the Board determines or has reason to believe that it would be in the best interests of the Fund, as determined by the Board in its sole discretion, for the Fund to repurchase such Units.Such determination was made in conjunction with the liquidation of the Fund. (4)If less than all the outstanding securities of a class or series are to be called or redeemed, the principal amount or number of shares and the basis upon which the securities to be called or redeemed are to be selected: All outstanding securities of the Fund will be repurchased at net asset value on a pro rata basis in conjunction with the liquidation of the Fund. SIGNATURE Pursuant to Rule23c-2 under the Act, the registrant has caused this notification to be duly executed on its behalf in the City of Chicago, and the State of Illinois on the 22ndday of December 2010. MAN-GLENWOOD LEXINGTON TEI, LLC By: /s/John Rowsell Name:John Rowsell Title:President - 2 -
